


Exhibit 10.10

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of June 17, 2013 (the
“Effective Date”), is by and between Diligent Board Member Services, Inc., a
Delaware corporation (the “Company”) and Thomas N. Tartaro (“Executive”). 
Certain other capitalized terms used herein are defined in Section 7.17 below
and throughout this Agreement.

 

W I T N E S S E T H:

 

WHEREAS, the Company desires to employ Executive as its Executive Vice President
and General Counsel and Executive desires to be so employed by the Company; and

 

WHEREAS, the Company and Executive each believe it is in their respective best
interests to enter into this Agreement setting forth the mutual understandings
and agreements reached between the Company and Executive with respect to
Executive’s employment with the Company and certain restrictions on Executive’s
conduct benefiting the Company during such time and thereafter, all as set forth
herein.

 

NOW, THEREFORE, in consideration of the promises and the mutual covenants and
agreements contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto,
intended to be legally bound hereby, agree as follows:

 

ARTICLE 1
TERM OF AGREEMENT AND EMPLOYMENT

 

Section 1.1.                                 Employment and Acceptance.  During
the Term (as defined in Section 1.2 below), the Company shall employ Executive,
and Executive shall accept employment and serve the Company, subject to the
terms of this Agreement.

 

Section 1.2.                                 Term.  Subject to earlier
termination as provided in ARTICLE 5, the employment relationship hereunder
shall be for the period commencing on the Effective Date and expiring on the
third anniversary of the Effective Date (the “Term”).

 

ARTICLE 2
TITLE; DUTIES AND OBLIGATIONS; LOCATION

 

Section 2.1.                                 Title.  The Company shall employ
Executive to render full-time services to the Company.  Executive shall serve in
the capacity of Executive Vice President and General Counsel.

 

Section 2.2.                                 Duties.  Subject to the direction
and authority of the Chief Executive Officer of the Company (the “CEO”),
Executive will perform such executive duties customarily performed by an
executive vice president and general counsel of a company in similar lines of
business as the Company, including such duties as may be assigned by the CEO. 
Executive shall report to, and be subject to the lawful direction of, the CEO. 
Executive agrees to perform to the

 

--------------------------------------------------------------------------------


 

best of his ability, experience and talent those acts and duties, consistent
with the position of Executive Vice President and General Counsel of the
Company, as the CEO shall from time to time direct.  Executive may not engage,
directly or indirectly, in any other business, investment or other activity that
interferes with Executive’s performance of his duties and responsibilities
hereunder, is contrary to the interest of the Company or any of its
subsidiaries, or requires any significant portion of Executive’s business time. 
The foregoing notwithstanding, the parties recognize and agree that Executive
may manage his passive personal investments and engage in civic, charitable or
religious activities that (in either case) do not conflict with the business and
affairs of the Company or interfere with Executive’s performance of his duties
and responsibilities hereunder.  Executive may not serve on the board of
directors (or similar governing body) of any entity other than the Company or
its subsidiaries during the Term without the prior written approval of the Board
of Directors of the Company (the “Board”).

 

Section 2.3.                                 Other Positions. During the Term,
upon determination of the Board, Executive may be appointed as an officer or
nominated for election to any governing body of any subsidiary of the Company
for no additional compensation. In addition, at the election of the Board,
Executive shall also serve as Secretary of the Company.

 

Section 2.4.                                 Compliance With Policies, etc. 
During the Term, Executive shall adhere to the Company’s policies, rules and
regulations governing the conduct of its employees, now in effect, or as
subsequently adopted or amended, including, but not limited to, the Company’s
Code of Conduct.

 

Section 2.5.                                 Location.  Executive shall perform
his services principally at the Company’s headquarters in New York City.
 Notwithstanding, the foregoing, Executive shall be required to travel as
necessary to perform his duties hereunder.

 

ARTICLE 3
COMPENSATION

 

Section 3.1.                                 Base Compensation.  During the
Term, the Company shall pay Executive a base salary at the annualized rate of
$275,000, which shall be subject to withholding and customary deductions and be
payable in equal installments in accordance with the Company’s then-customary
payroll practices for its executives (the “Base Salary”), and may be increased
at the sole discretion of the Compensation Committee of the Board (the
“Compensation Committee”).

 

Section 3.2.                                 Annual Bonus.  In addition to the
Base Salary, Executive shall be eligible for an annual cash bonus (the “Bonus”)
during each fiscal year of the Term in an amount determined by the Compensation
Committee in its sole discretion based on the achievement of performance targets
to be mutually agreed within one month of the Effective Date and subject to
approval by the Compensation Committee.  Executive’s target annual bonus shall
not be less than fifty percent (50%) of his Base Salary (payable at one hundred
percent (100%) achievement of all applicable performance targets for the year,
as determined by the Compensation Committee in its sole discretion).  If the
minimum performance targets for a fiscal year as established by the Compensation
Committee are not satisfied, no Bonus will be payable for such fiscal year.  Any
Bonus payable hereunder shall be paid in the fiscal year following the fiscal

 

2

--------------------------------------------------------------------------------


 

year to which such Bonus relates and within thirty (30) days following
completion of the Company’s annual financial audit, subject to Executive’s
continued employment with the Company at the time of payment.  The Bonus for
fiscal 2013 performance shall be prorated based on the portion of 2013 for which
Executive is employed.

 

Section 3.3.                                 Equity Awards.  The Compensation
Committee has approved, effective upon Executive’s commencement of services
hereunder, a grant to Executive of an option to purchase 100,000 shares of the
Company’s common stock, par value $.001 per share (the “Common Stock”) pursuant
to the Company’s 2013 Incentive Plan (the “Plan”) (the “Option”), with a per
share exercise price equal to the United States dollar equivalent of the
Company’s closing stock price on the New Zealand Stock Exchange on the Effective
Date.  In addition, the Compensation Committee has approved, effective upon
Executive’s commencement of services hereunder and the effectiveness of a
Registration Statement on Form S-8 covering shares issuable pursuant to the
Plan, a grant to Executive of 54,000 Restricted Share Units (as defined in the
Plan) covering shares of Common Stock pursuant to the Plan (the “Restricted
Share Units”).  The grants of the Option and the Restricted Share Units
(collectively, the “Awards”) are subject to stockholder approval of the Plan at
the Company’s 2013 Annual Meeting.  The Awards shall be documented in Award
Agreements (as defined in the Plan) between the Company and Executive in the
form attached as Exhibit A-1 and Exhibit A-2 hereto.

 

ARTICLE 4
BENEFITS AND EXPENSES

 

Section 4.1.                                 Benefit Plans.  Executive shall be
entitled to participate in all benefit plans generally available to other senior
executives of the Company on the same basis and to the same extent as other
senior executives.  Executive shall be entitled to four weeks of paid vacation,
annually during the Term (pro rated for partial years), which Executive shall
take during such times as shall be consistent with Executive’s responsibilities.

 

Section 4.2.                                 Expense Reimbursement.  The Company
shall reimburse Executive during the Term, in accordance with the Company’s
policies, for out-of-pocket business expenses incurred by Executive in the
performance of his duties hereunder.  In order to receive such reimbursement,
Executive shall furnish to the Company documentary evidence of each such expense
in the form required to comply with the Company’s policies.

 

ARTICLE 5
TERMINATION OF EMPLOYMENT

 

Section 5.1.                                 Termination Without Cause or
Resignation For Good Reason.

 

(a)            The Company may terminate Executive’s employment hereunder at any
time without Cause (other than by reason of Disability) upon written notice to
Executive.  Executive may terminate his employment hereunder for Good Reason
upon written notice to the Company in accordance with the definition thereof.

 

(b)           If Executive’s employment is terminated pursuant to
Section 5.1(a), the Company shall have no further obligation to make or provide
to Executive, and Executive shall have no further right to receive or obtain
from the Company, any payments or benefits except:

 

3

--------------------------------------------------------------------------------


 

(i)             the Company shall pay to Executive the Accrued Obligations;

 

(ii)          the Company shall pay to Executive an amount equal to six
(6) months of Executive’s Base Salary (as in effect immediately prior to the
date of termination), which shall be payable, subject to Section 5.1(c) and
Section 5.5, in equal installments in accordance with the Company’s
then-customary payroll practices for executives (the “Severance Payments”); and

 

(iii)       Executive shall be entitled to exercise outstanding options or other
equity-based awards granted by the Company to Executive in accordance with the
terms of the applicable incentive plan and award agreements.

 

(c)            The Company’s payment of the Severance Payments shall be
contingent upon Executive executing the Release described in Section 7.12 below,
which must be executed by Executive and become effective (and non-revocable)
within sixty (60) days after the Termination Date.  Subject to Section 5.5
hereof, the Severance Payments shall commence on the first regular payroll date
of the Company that occurs after the date that is sixty (60) days after the
Termination Date and the Severance will be provided in the form of salary
continuation, payable in accordance with the normal payroll practices of the
Company, and the first shall include the cumulative amount of payments that
would have been paid to Executive during the period of time between the
Termination Date and the commencement date had such payments commenced
immediately following the Termination Date.  The Company shall have no
obligation to provide the Severance Payments in the event that Executive
breaches the provisions of ARTICLE 6 of this Agreement.

 

Section 5.2.                                 Termination for Cause; Voluntary
Termination; Expiration of Term.

 

(a)           The Company may terminate Executive’s employment hereunder at any
time for Cause upon written notice to Executive.  Executive may voluntarily
terminate his employment hereunder at any time without Good Reason upon sixty
(60) days prior written notice to the Company.  Executive’s employment shall
automatically terminate upon the expiration of the Term in accordance with
Section 1.2.

 

(b)           If Executive’s employment is terminated pursuant to
Section 5.2(a), Executive shall, in full discharge of all of the Company’s
obligations to Executive, be entitled to receive, and the Company’s sole
obligation under this Agreement or otherwise shall be to pay or provide to
Executive the Accrued Obligations.

 

Section 5.3.                                 Termination Resulting from Death or
Disability.

 

(a)           As the result of any Disability suffered by Executive, the Company
may, upon five (5) days prior notice to Executive, terminate Executive’s
employment under this Agreement.  Executive’s employment shall automatically
terminate upon his death.

 

(b)           If Executive’s employment is terminated pursuant to
Section 5.3(a), Executive or Executive’s estate, as the case may be, shall be
entitled to receive, and the Company’s sole obligation under this Agreement or
otherwise shall be to pay or provide to Executive or Executive’s estate, as the
case may be, the Accrued Obligations.

 

4

--------------------------------------------------------------------------------


 

Section 5.4.                                 Removal from any Boards and
Position.  If Executive’s employment is terminated for any reason under this
Agreement, he shall be deemed (without further action, deed or notice) to resign
(i) if a member, from the Board or board of directors of any subsidiary of the
Company or any other board to which he has been appointed or nominated by or on
behalf of the Company and (ii) from all other positions with the Company or any
subsidiary of the Company, including, but not limited to, as an officer of the
Company and any of its subsidiaries.

 

Section 5.5.                                 409A Compliance.  All payments
under this Agreement are intended to comply with or be exempt from the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended
(the “Code”).  To the extent that any provision in this Agreement is ambiguous
as to its compliance with Section 409A, or to the extent any provision in this
Agreement must be modified to comply with Section 409A, such provision shall be
read, or shall be modified, as the case may be, in such a manner so that no
payment due to Executive shall be subject to an “additional tax” within the
meaning of Section 409A(a)(1)(B).  If necessary to comply with the restriction
in Section 409A(a)(2)(B) of the Code concerning payments to “specified
employees,” any payment on account of Executive’s separation from service that
would otherwise be due hereunder within six (6) months after such separation
shall be delayed until the first business day of the seventh month following the
Termination Date and the first such payment shall include the cumulative amount
of any payments (without interest) that would have been paid prior to such date
if not for such restriction.  Each payment in a series of payments hereunder
shall be deemed to be a separate payment for purposes of Section 409A. To the
extent required to avoid an accelerated or additional tax under Section 409A,
amounts reimbursable to Executive under this Agreement shall be paid to
Executive on or before the last day of the year following the year in which the
expense was incurred and the amount of expenses eligible for reimbursement (and
in-kind benefits provided to Executive) during any one year may not affect
amounts reimbursable or provided in any subsequent year.  In no event whatsoever
shall the Company be liable for any additional tax, interest or penalty that may
be imposed on Executive by Section 409A or damages for failing to comply with
Section 409A.

 

ARTICLE 6
NON-COMPETITION, CONFIDENTIALITY AND

NON-SOLICITATION COVENANTS

 

Section 6.1.                                 Non-Competition,
Confidentiality, etc.

 

(a)           Executive acknowledges that Executive’s employment hereunder will
provide Executive with access on a continual basis to confidential and
proprietary information concerning the Business, the Company and its Affiliates,
which is not readily available to the public and that the Company would not
enter into this Agreement but for the covenants (the “Restrictive Covenants”)
contained in this ARTICLE 6 and the Company’s Assignment of Inventions,
Non-Disclosure and Non-Solicitation Agreement, attached hereto as Exhibit B
(“Non-Disclosure Agreement”), which shall be executed on the Effective Date by
Executive.

 

(b)           To the extent permitted by applicable law, in consideration for
the salary and other payments to be provided to Executive pursuant to this
Agreement, during the Term and, for a period of twelve (12) months thereafter
(the Term and such twelve (12) month period, “Restricted Period”), Executive
agrees not to directly or indirectly, whether as an officer,

 

5

--------------------------------------------------------------------------------


 

employee, agent, partner, owner, lender, investor, consultant or otherwise,
anywhere in the U.S.: (i) compete with the Business or engage in the Business
for his own account or for the account of any other person or entity, or
(ii) engage in any other activity conducted or proposed to be conducted by the
Company at the time of such termination, provided, however, that Executive may
own, directly or indirectly, solely as a passive investment, securities of any
entity which are traded on any national securities exchange, if Executive is not
a controlling person of, or a member of a group which controls, such entity, and
in any event, does not, directly or indirectly, beneficially own two percent
(2%) or more of any class of securities of such publicly traded entity.

 

(c)            The Restricted Period shall be extended for an amount of time
equal to the time period during which Executive was in violation of any
provision of this ARTICLE 6 and shall continue through any action, suit or
proceedings arising out of or relating to this ARTICLE 6.

 

(d)           This ARTICLE 6 and the Non-Disclosure Agreement shall survive any
termination or expiration of this Agreement or the Term.

 

Section 6.2.                                 Reasonableness; Injunction. 
Executive acknowledges and agrees that (i) Executive has had an opportunity to
seek advice of counsel in connection with this Agreement and the Non-Disclosure
Agreement, (ii) the Restrictive Covenants are reasonable in scope and in all
other respects, (iii) any violation of the Restrictive Covenants will result in
irreparable injury to the Company, (iv) money damages would be an inadequate
remedy at law for the Company in the event of a breach of any of the Restrictive
Covenants by Executive, (v) specific performance in the form of injunctive
relief would be an adequate remedy for the Company, and (vi) the Restrictive
Covenants shall be deemed a series of independent covenants in each jurisdiction
in which they apply, and the invalidity or impairment of any Restrictive
Covenant in any one such jurisdiction shall not affect the enforceability of the
Restrictive Covenants in each and every other jurisdiction.  If Executive
breaches or threatens to breach a Restrictive Covenant, the Company shall be
entitled, in addition to all other remedies, to an injunction restraining any
such breach, without any bond or other security being required and without the
necessity of showing actual damages.  In addition, the Company shall be entitled
to recover all reasonable attorneys’ fees and expenses incurred in connection
with enforcing its rights under this Agreement and the Non-Disclosure
Agreement.  Executive further agrees that a copy of a summons and complaint
seeking the entry of an order to enforce its rights hereunder may be served upon
Executive by certified mail, return receipt requested, at the address set forth
in Section 7.5 below or at any other address which Executive shall designate in
accordance with Section 7.5.

 

Section 6.3.                                 Nondisparagement.  Executive agrees
that he will not at any time (whether during or after the Term) publish or
communicate to any person or entity any Disparaging (as defined below) remarks,
comments or statements concerning the Company and its subsidiaries, and their
respective present and former members, partners, directors, officers,
shareholders, employees, agents, attorneys, successors and assigns (the
“Protected Parties”).  The Company agrees that it will not at any time (whether
during or after the Term) publish or communicate to any person or entity any
Disparaging (as defined below) remarks, comments or statements concerning
Executive.

 

6

--------------------------------------------------------------------------------


 

ARTICLE 7
GENERAL PROVISIONS

 

Section 7.1.                                 Expenses.  Each of the Company and
Executive shall bear its own costs, fees and expenses in connection with the
negotiation, preparation and execution of this Agreement.  Notwithstanding the
foregoing to the contrary, the prevailing party in any dispute under this
Agreement shall be entitled to recover from the losing party all fees, expenses
and costs (including without limitation, attorneys’ fees and expenses) incurred
by the prevailing party in connection with such dispute.

 

Section 7.2.                                 Key-Man Insurance.  Upon the
Company’s request, Executive shall cooperate (including, without limitation,
taking any required physical examinations) in all respects in obtaining a
key-man life insurance policy on the life of Executive in which the Company is
named as the beneficiary.

 

Section 7.3.                                 Entire Agreement.  This Agreement
when executed, contains a complete statement of all of the terms of the
arrangements between Executive and the Company with respect to Executive’s
employment by the Company and supersedes any and all other agreements and
understandings, whether oral or in writing, between the parties hereto with
respect to the subject matter hereof.  Each party acknowledges that no
representations, inducements, promises or agreements, whether oral or in
writing, have been made by any party, or on behalf of any party, which are not
embodied herein.  No agreement, promise or statement not contained in this
Agreement shall be valid and binding, unless agreed to in writing and signed by
the parties sought to be bound thereby.

 

Section 7.4.                                 No Other Contracts.  Executive
represents and warrants to the Company that neither the execution and delivery
of this Agreement by Executive nor the performance by Executive of Executive’s
obligations hereunder, shall constitute a default under or a breach of the terms
of any other agreement, contract or other arrangement, whether written or oral,
to which Executive is a party or by which Executive is bound, nor shall the
execution and delivery of this Agreement by Executive nor the performance by
Executive of his duties and obligations hereunder give rise to any claim or
charge against either Executive, the Company or any Affiliate, based upon any
other contract or other arrangement, whether written or oral, to which Executive
is a party or by which Executive is bound.  Executive further represents and
warrants to the Company that he is not a party to or subject to any restrictive
covenants, legal restrictions or other agreement, contract or arrangement,
whether written or oral, in favor of any entity or person which would in any way
preclude, inhibit, impair or limit Executive’s ability to perform his
obligations under this Agreement, including, but not limited to, non-competition
agreements, non-solicitation agreements or confidentiality agreements. 
Executive shall defend, indemnify and hold the Company harmless from and against
all claims, actions, losses, liabilities, damages, costs and expenses (including
reasonable attorney’s fees and amounts paid in settlement in good faith) arising
from or relating to any breach of the representations and warranties made by
Executive in this Section 7.4.

 

Section 7.5.                                 Notices.  Any notice or other
communication required or permitted hereunder shall be in writing and shall be
delivered personally, faxed, or sent by nationally recognized overnight courier
service (with next business day delivery requested).  Any such

 

7

--------------------------------------------------------------------------------


 

notice or communication shall be deemed given and effective, in the case of
personal delivery, upon receipt by the other party, in the case of faxed notice,
upon written receipt of transmission of the fax, in the case of a courier
service, upon the next business day, after dispatch of the notice or
communication.  Any such notice or communication shall be addressed as follows:

 

If to the Company, to:

 

Diligent Board Member Services, Inc.

39 West 37th Street, 8th Floor

New York, NY 10018

Attn: Corporate Secretary

 

With a copy to:

 

Lowenstein Sandler LLP

1251 Avenue of the Americas

New York, New York 10020

Telephone:  646.414.6950

Facsimile:  973.535.3357

Attn: Marita A. Makinen, Esq.

 

If to Executive, to:

 

Thomas N. Tartaro

[Intentionally Omitted]

Telephone:

Facsimile:

 

Any person named above may designate another address or fax number by giving
notice in accordance with this Section to the other persons named above.

 

Section 7.6.                                 Governing Law.  This Agreement
shall be governed by, and construed in accordance with, the laws of the State of
New York, without regard to principles of conflicts of law.

 

Section 7.7.                                 Waiver.  Either party may waive
compliance by the other party with any provision of this Agreement.  The failure
of a party to insist on strict adherence to any term of this Agreement on any
occasion shall not be considered a waiver or deprive that party of the right
thereafter to insist upon strict adherence to that term or any other term of
this Agreement.  No waiver of any provision shall be construed as a waiver of
any other provision.  Any waiver must be in writing.

 

Section 7.8.                                 Severability.  If any one or more
of the terms, provisions, covenants and restrictions of this Agreement shall be
determined by a court of competent jurisdiction to be invalid, void or
unenforceable, the remainder of the terms, provisions, covenants and
restrictions of this Agreement shall remain in full force and effect and shall
in no way be affected, impaired

 

8

--------------------------------------------------------------------------------


 

or invalidated and the parties will attempt to agree upon a valid and
enforceable provision which shall be a reasonable substitute for such invalid
and unenforceable provision in light of the tenor of this Agreement, and, upon
so agreeing, shall incorporate such substitute provision in this Agreement.  In
addition, if any one or more of the provisions contained in this Agreement shall
for any reason be determined by a court of competent jurisdiction to be
excessively broad as to duration, geographical scope, activity or subject, it
shall be construed, by limiting or reducing it, so as to be enforceable to the
extent compatible with then applicable law.

 

Section 7.9.                                 Counterparts.  This Agreement may
be executed in any number of counterparts and each such duplicate counterpart
shall constitute an original, any one of which may be introduced in evidence or
used for any other purpose without the production of its duplicate counterpart. 
Moreover, notwithstanding that any of the parties did not execute the same
counterpart, each counterpart shall be deemed for all purposes to be an
original, and all such counterparts shall constitute one and the same
instrument, binding on all of the parties hereto.

 

Section 7.10.                          Advice of Counsel.  Both parties hereto
acknowledge that they have had the opportunity to seek and obtain the advice of
counsel before entering into this Agreement and have done so to the extent
desired, and have fully read the Agreement and understand the meaning and import
of all the terms hereof.

 

Section 7.11.                          Assignment.  This Agreement shall inure
to the benefit of the Company and its successors and assigns and shall be
binding upon the Company and its successors and assigns.  This Agreement is
personal to Executive, and Executive shall not assign or delegate his rights or
duties under this Agreement, and any such assignment or delegation shall be null
and void.

 

Section 7.12.                          Release.  Notwithstanding anything to the
contrary in this Agreement, except in the case of a termination pursuant to
Executive’s death, Executive shall not be entitled to receive any
post-employment compensation pursuant to Section 5.1(b) hereof, unless prior to
the receipt of such compensation, Executive executes and delivers to the Company
a release, in form and substance satisfactory to the Company under which
Executive releases and discharges the Company and its subsidiaries and
Affiliates and each of their respective officers, directors, shareholders,
partners, managers, agents, employees and other related parties, from any claims
and causes of action of any kind, including, but not limited to, claims and
causes of actions arising out of Executive’s employment or termination of
employment, but excluding claims and causes of action arising solely out of the
obligations of the Company to make payments or provide benefits to Executive
after the termination of such employment pursuant to the express provisions of
the Agreement.

 

Section 7.13.                          Agreement to Take Actions.  Each party to
this Agreement shall execute and deliver such documents, certificates,
agreements and other instruments, and shall take all other actions, as may be
reasonably necessary or desirable in order to perform his or its obligations
under this Agreement.

 

Section 7.14.                          No Attachment.  Except as required by
law, no right to receive payments under this Agreement shall be subject to
anticipation, commutation, alienation, sale, assignment,

 

9

--------------------------------------------------------------------------------


 

encumbrance, charge, pledge, or hypothecation or to execution, attachment, levy
or similar process or assignment by operation of law, and any attempt, voluntary
or involuntary, to effect any such action shall be null, void and of no effect;
provided, however, that nothing in this Section 7.14 shall preclude the
assumption of such rights by executors, administrators or other legal
representatives of Executive or Executive’s estate and their assigning any
rights hereunder to the person or persons entitled thereto.

 

Section 7.15.                          Source of Payment.  Except as otherwise
provided under the terms of any applicable employee benefit plan, all payments
provided for under this Agreement shall be paid in cash from the general funds
of Company.  The Company shall not be required to establish a special or
separate fund or other segregation of assets to assure such payments, and, if
the Company shall make any investments to aid it in meeting its obligations
hereunder, Executive shall have no right, title or interest whatever in or to
any such investments except as may otherwise be expressly provided in a separate
written instrument relating to such investments.  Nothing contained in this
Agreement, and no action taken pursuant to its provisions, shall create or be
construed to create a trust of any kind, or a fiduciary relationship, between
Company and Executive or any other person.  To the extent that any person
acquires a right to receive payments from Company hereunder, such right, without
prejudice to rights which employees may have, shall be no greater than the right
of an unsecured creditor of Company.

 

Section 7.16.                          Tax Withholding.  The Company or other
payor is authorized to withhold from any benefit provided or payment due
hereunder, the amount of withholding taxes due any federal, state or local
authority in respect of such benefit or payment and to take such other action as
may be necessary in the opinion of the Board to satisfy all obligations for the
payment of such withholding taxes.

 

Section 7.17.                          Limitation on Parachute Payments.

 

(a)                                 In the event that the payments or other
benefits provided for in this Agreement or otherwise payable to Executive
(i) constitute “parachute payments” within the meaning of Section 280G(b)(2) of
the Code, and (ii) would be subject to the excise tax imposed by Section 4999 of
the Code (the “Excise Tax”), then Executive’s benefits under this Agreement
shall be either (x) delivered in full, or (y) delivered to such lesser extent
which would result in no portion of such benefits being subject to the Excise
Tax, whichever of the foregoing amounts, taking into account the applicable
federal, state and local income taxes and the Excise Tax, results in the receipt
by Executive on an after-tax basis, of the greatest amount of benefits,
notwithstanding that all or some portion of such benefits may be taxable under
Section 4999 of the Code. If a reduction in payments or benefits constituting
“parachute payments” is necessary pursuant to the foregoing provision, reduction
shall occur in the following order: reduction of cash payments; cancellation of
accelerated vesting of stock awards; and reduction of employee benefits. If
acceleration of vesting of stock award compensation is to be reduced, such
acceleration of vesting shall be cancelled in the reverse order of the date of
grant of Executive’s stock awards.

 

(b)                                 Unless the Company and Executive otherwise
agree in writing, any determination required under this Section 12 shall be made
in writing by the Company’s independent public accountants (the “Accountants”),
whose determination shall be conclusive and binding upon Executive and the
Company for all purposes and may be relied upon by the Company. For

 

10

--------------------------------------------------------------------------------

 

purposes of making the calculations required by this Section 7.17, the
Accountants may make reasonable assumptions and approximations concerning
applicable taxes and may rely on reasonable, good faith interpretations
concerning the application of Section 280G and 4999 of the Code. The Employee
shall provide to the Accountants such information and documents as the
Accountants may reasonably request in order to make a determination under this
Section 7.17. The Company shall bear all costs the Accountants may reasonably
incur in connection with any calculations contemplated by this Section 7.17.

 

Section 7.18.                          Definitions.  The following definitions
apply to this Agreement:

 

(a)                 “Accrued Obligations” means (i) Executive’s accrued but
unpaid Base Salary through the final date of Executive’s employment by the
Company (the “Termination Date”), payable in accordance with the Company’s
standard payroll practices, (ii) Executive’s accrued but unused accrued vacation
(in accordance with the Company’s policies), (iii) expenses reimbursable under
Section 4.2 incurred on or prior to the Termination Date but not yet reimbursed
and (iv) any accrued and unpaid amounts due and owing under any Company health
plan in which Executive participates, in accordance with the terms of such
plan(s).

 

(b)                 “Affiliate” means, with respect to a specified entity, any
individual or entity that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control with, the
specified entity.

 

(c)                  “Business” means the business of manufacturing, providing
or marketing software for digital board books or board portals—whether delivered
via the Application Service Provider model or as installed software—to desktop
PCs, laptops, PDAs, mobile phones and computing devices (or other form of
computing or electronic device) and any additional businesses presently or
hereafter conducted by the Company and its Affiliates during the period of time
in which Executive is employed by the Company or any of its Affiliates.

 

(d)                 “Cause” means: (i) Executive commits a material act of
dishonesty, deceit, or breach of fiduciary duty in the performance of
Executive’s duties as an employee of the Company; (ii) Executive neglects or
fails on a recurring basis and in a material respect, to perform Executive’s job
duties as defined in Section 2.2 hereof; (iii) Executive substantially violates
any written policy or reasonable expectation of the Company regarding employee
behavior or conduct that has been communicated to Executive by the Company or
such employee behavior or conduct is outside the remit of Executive’s job
description and Executive does not cure such breach within thirty (30) days
after written notice from the Company; (iv) Executive is convicted of, or pleads
nolo contendere, to (a) any felony, or any misdemeanor involving moral turpitude
or (b) any crime or offense involving dishonesty with respect to the Company or
(v) Executive materially breaches any provision of this Agreement and does not
cure such breach within thirty (30) days after written notice from the Company,
except that such cure period shall not apply to any breach by Executive of the
Restrictive Covenants.

 

(e)                  “Code” means the Internal Revenue Code of 1986, as amended.

 

(f)                   “Disability” means a determination by the Company in
accordance with applicable law that as a result of a physical or mental injury
or illness, Executive is unable to perform the

 

11

--------------------------------------------------------------------------------


 

essential functions of his job with or without reasonable accommodation for a
period of (i) ninety (90) consecutive days; or (ii) ninety (90) days during any
twelve (12) month period.

 

(g)                  “Disparaging” refers to those remarks, comments or
statements that impugn the character, honesty, integrity or morality or business
acumen or abilities in connection with any aspect of the operation of business
of the individual or entity being disparaged.

 

(h)                 “Good Reason” means the occurrence of any of the following:
(1) a material breach by the Company of the terms of this Agreement; (2) a
material reduction in Executive’s Base Salary without Executive’s consent, which
consent may be determined in Executive’s discretion; (3) a material diminution
in Executive’s authority, duties or responsibilities; or (4) a material change
in the geographic location at which Executive performs services for the Company
without Executive’s consent, which consent may be determined in Executive’s
discretion; provided, however, that Executive must notify the Company within 90
days of the occurrence of any of the foregoing conditions that he considers it
to be a “Good Reason” condition and provide the Company with at least 30 days in
which to cure the condition.  If Executive fails to provide this notice and cure
period prior to his resignation, or resigns more than six months after the
initial existence of the condition, his resignation will not be deemed to be for
“Good Reason.”

 

[Signature Page Follows]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

COMPANY

 

 

 

DILIGENT BOARD MEMBER SERVICES, INC.

 

 

 

 

 

By:

/s/ Alessandro Sodi

 

Name:

Alessandro Sodi

 

Title:

President & CEO

 

 

 

 

 

EXECUTIVE

 

 

 

 

 

By:

/s/ Thomas N. Tartaro

 

Name: Thomas N. Tartaro

 

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT]

 

--------------------------------------------------------------------------------


 

EXHIBIT A-1

Form of Award Agreement (Option Award)

 

STOCK OPTION AWARD AGREEMENT

 

THIS STOCK OPTION AWARD AGREEMENT (the “Option Award Agreement”) is entered into
on the date set forth on Exhibit A (the “Grant Date”) by and between DILIGENT
BOARD MEMBER SERVICES, INC., a Delaware corporation (the “Company”), and THOMAS
N. TARTARO (the “Awardee”).

 

WHEREAS, the Company is entering into this Option Award Agreement in order to
effectuate the Award set forth in the Employment Agreement dated June 17, 2013
between the Company and the Awardee (the “Employment Agreement”) of incentive
stock options (the “Option”) with respect to the Company’s common stock, par
value $0.001 per share (the “Common Stock”) pursuant to the Diligent Board
Member Services, Inc. 2013 Incentive Plan (the “2013 Plan”) on the terms and
conditions provided herein.

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      Award.  Subject to the terms and
conditions of this Option Award Agreement, the Company hereby grants to the
Awardee an Option to purchase the number of Shares set forth in Exhibit A on the
terms and conditions set forth in Exhibit A.  This award is made pursuant to and
is subject to the terms of the 2013 Plan.  Capitalized terms used but not
otherwise defined in this Agreement shall have the meanings as set forth in the
2013 Plan.  The effectiveness of this award is subject to shareholder approval
of the 2013 Plan within twelve (12) months after its adoption by the Board.  To
the extent designated as an incentive stock option (“ISO”), this Option is
intended to qualify as an incentive stock option under Section 422 of the Code. 
However, notwithstanding such designation, if the Awardee becomes eligible in
any given year to exercise ISOs for Shares having a Fair Market Value in excess
of $100,000, those Options representing the excess shall be treated as
non-qualified stock options (“NSOs”).  In the previous sentence, “ISOs” include
ISOs granted under any plan of the Company or any parent or any subsidiary.  For
the purpose of deciding which Options apply to Shares that “exceed” the $100,000
limit, ISOs shall be taken into account in the same order as granted.  The Fair
Market Value of the Shares shall be determined as of the time the Option with
respect to such Shares is granted.  The Awardee hereby acknowledges that there
is no assurance that the Option will, in fact, be treated as an incentive stock
option under Section 422 of the Code.

 

2.                                    Conditions of Exercise.  This Option may
not be exercised unless all of the following conditions are met:

 

(a)                                 Counsel for the Company must be satisfied at
the time of exercise that the issuance of Shares upon exercise of this Option
will be in compliance with the Securities Act of 1933, as amended, and all other
applicable federal and state laws.

 

14

--------------------------------------------------------------------------------


 

(b)                                 The Awardee must give the Company written
notice of exercise specifying the number of Shares with respect to which this
Option is being exercised, and at the time of exercise pay the full purchase
price for the Shares being acquired (i) in cash or check acceptable to the
Company, (ii) by surrender of Shares that otherwise would have been delivered to
the Awardee upon exercise of the Option, up to the largest whole number of
Shares having an aggregate Fair Market Value that does not exceed the
aggregate exercise price (plus tax withholdings, if applicable) and any
remaining balance of the aggregate exercise price (and/or applicable tax
withholdings) not satisfied by such reduction in the number of whole Shares to
be issued shall be paid by the Awardee in cash or other form of payment
permitted under this Option, or (iii) by such other manner as the Committee may
authorize.

 

(c)                                  The Awardee must at all times during the
period beginning with the Grant Date and ending on the date of such exercise
have been an employee of the Company (or of a corporation or a parent or
subsidiary of a corporation assuming this Option by reason of a corporate
merger, consolidation, acquisition of property or stock, separation,
reorganization or liquidation in a transaction to which Section 424(a) of the
Code applies), provided, however, that:

 

(i)                               if the Awardee ceases to be an employee of the
Company due to termination of employment by the Company without Cause (as
defined in the Employment Agreement) or the Awardee’s resignation from
employment with the Company, this Option will remain in full force and effect
and may be exercised, to the extent exercisable on the date of termination,
until the earlier of (x) ninety (90) days from the date of the Awardee’s
termination of employment or (y) the expiration of this Option, and

 

(ii)                            if the Awardee ceases to be an employee of the
Company due to death or Disability (as defined in the Employment Agreement),
this Option will remain in full force and effect and may be exercised, to the
extent exercisable on the date of termination, until the earlier of (x) one
(1) year from the date of the Awardee’s termination of employment or (y) the
expiration of this Option.

 

For avoidance of doubt, it the Awardee ceases to be an employee of the Company
due to termination of employment by the Company for Cause, this Option shall
immediately terminate on the date of such termination and shall not be
exercisable for any period following such date.

 

(d)                                 The Company shall have the right to withhold
from amounts payable to the Awardee, as compensation or otherwise, or
alternatively, to require the Awardee to remit to the Company, an amount
sufficient to satisfy all federal, state and local withholding tax
requirements.  Notwithstanding the foregoing, if so requested by the Awardee,
the Company shall provide for such withholding by withholding Common Stock that
otherwise would be issued to the Awardee upon exercise of the Option having a
Fair Market Value equal to the amount necessary to satisfy the minimum statutory
withholding amount.

 

15

--------------------------------------------------------------------------------


 

(e)                                  The Shares covered by this Option have been
listed (subject only to official notice of issuance) on any national securities
exchange on which the Common Stock is then listed.

 

3.                                      Restrictions on Transfer and Exercise.

 

(a)                                 Except as provided in this Section 3, this
Option, and rights under this Option, may not be assigned, alienated, pledged,
attached, sold or otherwise transferred or encumbered by the Awardee and any
such purported assignment, alienation, pledge, attachment, sale, transfer or
encumbrance shall be void and unenforceable against the Company.

 

(b)                                 This Option shall be exercisable only by the
Awardee during the Awardee’s lifetime, or by the person to whom the Awardee’s
rights shall pass by will or the laws of descent and distribution. 
Notwithstanding anything in the 2013 Plan to the contrary, an award of NSOs
shall be transferable pursuant to a domestic relations order.

 

(c)                                  If at the time of the Awardee’s death this
Option has not been fully exercised, the Awardee’s estate or any person who
acquires the right to exercise this Option by bequest or inheritance or by
reason of the Awardee’s death may, at any time within one year after the date of
the Awardee’s death, exercise this Option with respect to up to the entire
remaining number of Shares subject to this Option.  It shall be a condition to
the exercise of this Option after the Awardee’s death that the Company shall
have been furnished evidence satisfactory to it of the right of the person
exercising this Option to do so and that all estate, transfer, inheritance or
death taxes payable with respect to this Option or the Shares to which it
relates have been paid or otherwise provided for to the satisfaction of the
Company.

 

4.                                      Awardee Representations.  The Awardee
understands that the Awardee (and, subject to Section 2(d) above, not the
Company) shall be responsible for the Awardee’s own tax liability arising as a
result of the transactions contemplated by this Agreement.

 

5.                                      No Right to Continued Employment.  By
accepting this Option Award Agreement, the Awardee acknowledges and agrees that
neither the grant of this Option nor any of the terms herein (including the
exercise schedule) constitute an express or implied promise of continued
employment or service for the exercise period or for any other period, and shall
not interfere with the Awardee’s right or the right of the Company to terminate
the employment or service relationship at any time, with or without cause,
subject to the terms of any written employment agreement that the Awardee may
have entered into with the Company.

 

6.                                      Notices.  Notices or communications to
be made hereunder shall be in writing and shall be made in accordance with the
Employment Agreement.

 

7.                                      Governing Law.  This Option Award
Agreement shall be construed under the laws of the State of New York, without
regard to conflict of laws principles.

 

16

--------------------------------------------------------------------------------


 

8.                                      Entire Agreement.  This Option Award
Agreement, together with the Employment Agreement, constitutes the entire
agreement between the parties hereto with respect to the subject matter hereof,
and supersedes all prior agreements and understandings relating to the subject
matter of this Option Award Agreement.  Notwithstanding the foregoing, this
Option Award Agreement and the Award made hereby shall be subject to the terms
of the 2013 Plan.

 

9.                                      Section 409A.  This Option Award
Agreement is intended to comply with the requirements of Section 409A of the
Code and regulations promulgated thereunder (“Section 409A”).  To the extent
that any provision in this Option Award Agreement is ambiguous as to its
compliance with Section 409A, the provision shall be read in such a manner so
that no payments due under this Agreement shall be subject to an “additional
tax” as defined in Section 409A(a)(1)(B) of the Code.  In no event shall the
Committee, the Board, or the Company (or their respective employees, officers or
directors) have any liability to the Awardee (or any other person) due to the
failure of an award to satisfy the requirements of Section 409A.  Although the
parties endeavor to have this Option Award Agreement comply with the
requirements of Section 409A, there is no guarantee that the Awardee will not be
subjected to the payment of any tax or interest under Section 409A, and the
Awardee shall not have any right to indemnification with respect thereto.

 

[Signature Page Follows]

 

17

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement or caused
their duly authorized officer to execute this Agreement on the date first
written above.

 

 

DILIGENT BOARD MEMBER SERVICES, INC.

 

 

 

 

 

 

 

By:

/s/ Alessandro Sodi

 

Name:

Alessandro Sodi

 

Title:

President & CEO

 

 

 

 

 

 

 

AWARDEE

 

 

 

 

 

 

 

By:

/s/ Thomas N. Tartaro

 

Name: Thomas N. Tartaro

 

18

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(a).                              Awardee’s Name:  Thomas N. Tartaro

 

(b).                              Grant Date:  June 17, 2013

 

(c)                                  Number of Shares Covered By This Option:

 

100,000 Shares, as follows:

 

Number Covered by Incentive Stock Options:   62,111

 

Number Covered by Non-Qualified Stock Options:  37,889

 

(d)                                 Exercise Price: $6.44 USD

 

(e)                                  Expiration Date: June 17, 2023

 

(f)                                   Exercise Schedule:  The Shares shall vest
as follows:

 

(i)  One-fourth of the Shares covered by this Option shall become vested on each
anniversary of the Grant Date, provided that the Awardee is in the employ of the
Company on such anniversary of the Grant Date.

 

(ii)  Notwithstanding the foregoing, in the event that, while the Awardee is
employed by the Company, the Company consummates a Change in Control, and
Awardee’s employment is terminated without Cause (as defined in the Employment
Agreement) or the Awardee resigns for Good Reason (as defined in the Employment
Agreement) upon or within six (6) months following the date of such Change in
Control, the Shares covered by this Option, to the extent not fully vested and
exercisable by the date on which such termination of employment occurs, will
become vested and exercisable upon such termination of employment.

 

 

/s/ TT

(Initials)

 

Thomas N. Tartaro

 

 

 

 

 

/s/ AS

(Initials)

 

Company Signatory

 

 

19

--------------------------------------------------------------------------------


 

EXHIBIT A-2

Form of Award Agreement (RSU Award)

 

RESTRICTED SHARE UNIT AWARD AGREEMENT

 

THIS RESTRICTED SHARE UNIT AWARD AGREEMENT (the “RSU Agreement”) is entered into
on the date set forth in Exhibit A (the “Grant Date”) by and between DILIGENT
BOARD MEMBER SERVICES, INC., a Delaware corporation (the “Company”), and THOMAS
N. TARTARO (the “Awardee”).

 

WHEREAS, the Company is entering into this RSU Agreement in order to effectuate
the Award set forth in the Employment Agreement dated June 17, 2013 between the
Company and the Awardee (the “Employment Agreement”) of a restricted share unit
award with respect to the Company’s common stock, par value $0.001 per share
(the “Common Stock”) pursuant to the Diligent Board Member Services, Inc. 2013
Incentive Plan (the “2013 Plan”) on the terms and conditions provided herein.

 

NOW, THEREFORE, in consideration of the foregoing premises, the mutual covenants
hereinafter set forth and for other good and valuable consideration, the receipt
and sufficiency of which is hereby acknowledged, the parties hereto agree as
follows:

 

1.                                      Award.  The Company hereby grants the
Awardee the number of Restricted Stock Units (each an “RSU,” and collectively
the “RSUs”) set forth in Exhibit A.  This Award is made pursuant to and is
subject to the terms of the 2013 Plan.  Capitalized terms used but not otherwise
defined in this RSU Agreement shall have the meanings as set forth in the 2013
Plan.  The effectiveness of this award is subject to shareholder approval of the
2013 Plan within twelve (12) months after its adoption by the Board.

 

2.                                      Vesting.  The Award shall be subject to
the vesting conditions set forth in Exhibit A.  Each RSU shall automatically
convert into one share of Common Stock on the date that it becomes vested. 
Subject to the terms of this Agreement, the Awardee shall forfeit the RSUs to
the extent that the Awardee does not satisfy the applicable vesting requirements
set forth in Exhibit A.

 

3.                                      Transfer Restrictions.  Prior to the
vesting of any RSUs, the Awardee shall not be deemed to have any ownership or
shareholder rights (including, without limitation, voting rights and rights to
dividends or dividend equivalents) with respect to such unvested RSUs, nor may
the Awardee sell, assign, pledge or otherwise transfer (voluntarily or
involuntarily) unvested RSUs.

 

4.                                      Withholding Taxes.  The Company shall
have the right to withhold from amounts payable to the Awardee, as compensation
or otherwise, or alternatively, to require the Awardee to remit to the Company,
an amount sufficient to satisfy all federal, state and local withholding tax
requirements.  Notwithstanding the foregoing, if so requested by the Awardee,
the Company shall, upon conversion of RSUs, provide for such withholding by
withholding Common Stock that otherwise would be issued to the Awardee having a
Fair Market Value on the date of such

 

20

--------------------------------------------------------------------------------

 

conversion that is equal to the amount necessary to satisfy the minimum
statutory withholding amount.

 

5.                                      Awardee Representations.  The Awardee
understands that the Awardee (and, subject to Section 4 above, not the Company)
shall be responsible for the Awardee’s own tax liability arising as a result of
the transactions contemplated by this RSU Agreement.

 

6.                                      Employment.  Neither this RSU Agreement
nor any action taken hereunder shall be construed as giving the Awardee any
right of continuing employment by the Company.

 

7.                                      Notices.  Notices or communications to
be made hereunder shall be in writing and shall be made in accordance with the
Employment Agreement.

 

8.                                      Governing Law.  This RSU Agreement shall
be construed under the laws of the State of New York, without regard to conflict
of laws principles.

 

9.                                      Entire Agreement.  This RSU Agreement,
together with the Employment Agreement, constitutes the entire agreement between
the parties hereto with respect to the subject matter hereof, and supersedes all
prior agreements and understandings relating to the subject matter of this RSU
Agreement.  Notwithstanding the foregoing, this RSU Agreement and the Award made
hereby shall be subject to the terms of the 2013 Plan.

 

10.                               Binding Effect.  This RSU Agreement shall be
binding upon and inure to the benefit of the Company and the Awardee and their
respective permitted successors, assigns, heirs, beneficiaries and
representatives.  This RSU Agreement is personal to the Awardee and may not be
assigned by the Awardee without the prior consent of the Company.  Any attempted
assignment in violation of this Section shall be null and void.

 

11.                               Amendment.  This RSU Agreement may be amended
or modified only by a written instrument executed by both the Company and the
Awardee.

 

12.                               Section 409A.  This RSU Agreement is intended
to comply with the requirements of Section 409A of the Code and regulations
promulgated thereunder (“Section 409A”).  To the extent that any provision in
this RSU Agreement is ambiguous as to its compliance with Section 409A, the
provision shall be read in such a manner so that no payments due under this RSU
Agreement shall be subject to an “additional tax” as defined in
Section 409A(a)(1)(B) of the Code.  For purposes of Section 409A, each payment
made under this RSU Agreement shall be treated as a separate payment.  In no
event may the Awardee, directly or indirectly, designate the calendar year of
payment.  Notwithstanding anything contained herein to the contrary, the Awardee
shall not be considered to have terminated employment with the Company for
purposes of Section 3 hereof unless he would be considered to have incurred a
“termination of employment” from the Company within the meaning of Treasury
Regulation §1.409A-1(h)(1)(ii).  In no event shall the Committee, the Board, or
the Company (or their respective employees, officers or directors) have any
liability to the Awardee (or any other person) due to the failure of an Award to
satisfy the requirements of Section 409A.  Although the parties endeavor to have
this RSU Agreement comply with the requirements of Section 409A, there is

 

21

--------------------------------------------------------------------------------


 

no guarantee that the Awardee will not be subjected to the payment of any tax or
interest under Section 409A, and the Awardee shall not have any right to
indemnification with respect thereto.

 

13.                               Counterparts.  This RSU Agreement may be
signed in counterparts, each of which shall be an original, with the same effect
as if the signatures thereto and hereto were upon the same instrument.

 

[Signature Page Follows]

 

22

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this RSU Agreement or
caused their duly authorized officer to execute this RSU Agreement on the date
first written above.

 

 

DILIGENT BOARD MEMBER SERVICES, INC.

 

 

 

 

 

By:

 

 

Name:

Alessandro Sodi

 

Title:

President & CEO

 

 

 

 

 

AWARDEE

 

 

 

 

 

 

By:

 

 

Name: Thomas N. Tartaro

 

23

--------------------------------------------------------------------------------


 

EXHIBIT A

 

(a).                              Awardee’s Name:  Thomas N. Tartaro

 

(b).                              Grant Date: 
                                  (1)

 

(c).                               Number of RSUs Granted:  54,000

 

(d).                              Vesting Dates:  The RSUs shall vest as
follows:

 

(i)  Twenty-five percent (25%) of the RSUs shall become vested on each
anniversary of the Effective Date, as defined in the Employment Agreement, dated
as of June 17, 2013 between the Company and the Awardee, provided that the
Awardee is in the employ of the Company on such anniversary of the Effective
Date.

 

(ii)  Notwithstanding the foregoing, in the event the Company consummates a
Change in Control, and Awardee’s employment is terminated without Cause (as
defined in the Employment Agreement) or the Awardee resigns for Good Reason (as
defined in the Employment Agreement) upon or within six (6) months following the
date of such Change in Control, the RSUs, to the extent not fully vested by the
date on which such termination of employment occurs, will become vested upon
such termination of employment.

 

 

 

 

/s/ TT        

(Initials)

 

Thomas N. Tartaro

 

 

 

 

 

 

 

 

 

(Initials)

 

Company Signatory

 

 

 

--------------------------------------------------------------------------------

(1)                                 NTD:  Will be the date of shareholder
approval of the 2013 Incentive Plan and the effectiveness of a Registration
Statement on Form S-8 relating to such plan.

 

24

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Assignment of Invention, Non-Disclosure and Non-Solicitation Agreement

 

25

--------------------------------------------------------------------------------


 

ASSIGNMENT OF INVENTIONS, NON-DISCLOSURE AND NON-SOLICITATION AGREEMENT

 

Employee Name: Thomas N. Tartaro

 

In order for Diligent Board Member Services, Inc. and its parent company and
direct and indirect subsidiaries and its and their successors and assigns
(herein collectively referred to as the “Company”) to maintain a competitive
edge, the Company must protect its inventions, discoveries, works of authorship
and its proprietary technical and business information.

 

Therefore, as a condition of employment with the Company, I agree as follows.

 

DEFINITIONS

 

1.              “Inventions” means any new or useful art, discovery, new
contribution, finding or improvement (including without limitation any
technology, computer programs, test, concept, idea, apparatus, device,
mechanism, equipment, machinery, process, method, composition of matter, formula
or technique), whether or not patentable, and all know-how related thereto, that
has been made, created, developed, written or conceived by me (i) in the course
of my employment, (ii) relating to the actual or anticipated business of the
Company, or (iii) with the use of the Company’s time, material, proprietary
information or facilities.

 

2.              “Works” means any materials for which copyright protection may
be obtained, including without limitation literary works (including books,
pamphlets, articles and other writings), mask works, artistic works (including
designs, graphs, drawings, blueprints and other graphic works), computer
programs, compilations, recordings, photographs, motion pictures and other
audio-visual works that have been made, created, developed, written or conceived
by me (i) in the course of my employment, (ii) relating to the actual or
anticipated business of the Company, or (iii) with the use of the Company’s
time, material, proprietary information or facilities.

 

3.              “Confidential Information” means information (i) disclosed to or
known by me as a consequence of my employment with the Company, (ii) not
generally known to others outside the Company, and (iii) which relates to the
trade secrets or otherwise to the research, development efforts and
methodologies, testing, engineering, manufacturing, marketing, sales, finances,
operation (including without limitation any processes, formulae, methods,
techniques, devices, know-how, manufacturing, processes, customer and prospect
lists, sales statistics, tactics and projections, marketing strategies and
plans, and personnel information or data), or other non-public information of
the Company or of any other party which has entrusted such information to the
Company in confidence.

 

26

--------------------------------------------------------------------------------


 

DISCLOSURE AND ASSIGNMENT OF INVENTIONS AND WORKS

 

4.              I will promptly disclose to the Company in writing, all
Inventions and Works which are conceived, made, discovered, written or created
by me alone or jointly with someone else on the Company’s time or on my own
time, while I have been or continued to be employed by the Company.

 

5.              All Works created by me, alone or with others, are and shall be
deemed “works made for hire” under the copyright laws and are and shall be owned
by the Company.

 

6.              I hereby assign to the Company all of my rights in all
Inventions, and in all Works to the extent such Works may not, by operation of
law, be works made for hire.

 

7.              I will give the Company all assistance it reasonably requires to
perfect, protect, and use its rights to Inventions and Works. In particular, I
will sign all documents, do all things, and supply all information that the
Company considers necessary or desirable to transfer or record the transfer of
my entire right, title and interest in Inventions and Works; and to enable the
Company to obtain patent, copyright, or other legal protection for Inventions
and Works. Any out-of-pocket expenses will be paid by the Company.

 

8.              I acknowledge that my work responsibilities may require me to
create, develop or work on Inventions on behalf of the Company. I will
immediately communicate to the President of the Company (or such other
individual as the President may designate from time to time) a full and complete
disclosure of each and every Invention conceived or made by me whether solely or
jointly with others (a) while in the employ of the company, whether or not while
actually engaged in the Company’s affairs, and (b) within two years subsequent
to termination of said employment for any reason.

 

I agree to assign and transfer to the Company, without any separate remuneration
or compensation other than the wages or salary received or compensation paid to
me from time to time in the course of my employment by the Company, my entire
right, title and interest in and to all inventions conceived or made by me,
together with all United States and foreign patent rights and any other legal
protection in and with respect to any and all such inventions (a) while in the
employ of the Company, whether or not while I was actually engaged in the
Company’s affairs, or (b) within two years subsequent thereto and as a direct or
indirect result of such employment.  Upon request by the Company, I agree to
execute and deliver all appropriate patent applications for securing all United
States and foreign patents on all such inventions, and to do, execute, and
deliver any and all acts and instruments that may be necessary

 

27

--------------------------------------------------------------------------------


 

or proper to vest all such inventions and patents in the Company or its
designee, and to enable the Company or its designee to obtain all such letters
patent. I agree to render to the Company or its designee all such assistance as
it may require in the prosecution of all such patent applications and
applications for the reissue of such patents and in the prosecution or defense
of all interferences which may be declared involving any of said patent
applications or patents. I further agree not to contest the validity of any
patent, United States or foreign, which is issued to the Company or its
designee, on which I made any contribution, or in which I participated in any
way, and not to assist any other party in any way in contesting the validity of
any such patent. I further agree that the obligations and undertakings stated in
this paragraph shall continue beyond the termination of my employment by the
Company, but if I shall be called upon to render such assistance after the
termination of his employment, I shall be entitled to a fair and reasonable per
diem fee in addition to reimbursement of any expenses incurred at the request of
the Company.

 

9.              As a matter of record, I understand that I may include a
complete list of inventions made by me prior to the date of employment by the
Company as an appendix to this Agreement. Only those inventions so listed shall
be deemed to be excluded from the terms and conditions of this Agreement.

 

Other than these, I do not claim to own or control rights in any inventions or
works subject to copyright and will not assert any such rights against the
Company.

 

NONDISCLOSURE OF CONFIDENTIAL INFORMATION

 

10.       I will not disclose or use any of the Confidential Information for the
benefit of myself or another, unless directed or authorized in writing by the
Company to do so, for a period of two (2) years following my termination of
employment with the Company.

 

11.       I understand that if I possess any proprietary information of another
person or company as a result of prior employment or otherwise, the Company
expects and requires that I will honor any and all legal obligations that I have
to that person or company with respect to proprietary information, and I will
refrain from any unauthorized use or disclosure of such information.

 

INSIDER TRADING

 

12.       I hereby affirm that I am aware of and understand my responsibility to
safeguard Confidential Information, and will not use or share such information
for securities trading purposes or for any other purpose except to conduct
Company business.  To use non-public information for personal financial benefit
or to “tip” others who might make an investment decision on the basis of this
information is not only unethical but

 

28

--------------------------------------------------------------------------------


 

also illegal.  Unauthorized use, disclosure or distribution of this information
may result in disciplinary action and could also be illegal and result in
criminal and civil penalties.

 

RETURN OF COMPANY PROPERTY

 

13.       All documents and other tangible property relating in any way to the
business of the Company are the exclusive property of the Company (even if I
authored or created them). I agree to return all such documents and tangible
property to the Company upon termination of employment or at such earlier time
as the Company may request me to do.

 

NON-SOLICITATION OF ACCOUNTS

 

14.       During my employment, and for six (6) months after termination of
employment with the Company, I will not solicit, induce, or attempt to induce
any past or current customer of the Company (other than government agencies and
regional, national or international telephone carriers or national retailers)
whose identities as such were first made known to me or with whom I first had
direct contact in the course of my employment (a) to stop doing business with or
through the Company, or (b) to do business with any other person, firm,
partnership, corporation or other entity that provides products or services
materially similar to or competitive with those provided by the Company.

 

NON-SOLICITATION OF EMPLOYEES

 

15.       During my employment by the Company and (with respect to employment or
affiliation involving products or services competitive with those of the
Company) for one (1) year thereafter, I shall not, directly or indirectly,
induce or attempt to induce any employee of the Company to accept employment or
affiliation with another firm or entity of which I am an employee, owner,
partner or consultant.

 

SEVERABILITY

 

16.       If a provision of this Agreement is held invalid by a court of
competent jurisdiction, the remaining provisions will nonetheless be enforceable
according to their terms. Further, if any provision is held to be overbroad as
written, that provision should be considered to be amended to narrow its
application to the extent necessary to make the provision enforceable according
to applicable law and enforced as amended.

 

29

--------------------------------------------------------------------------------


 

GOVERNING LAW

 

17.       This Agreement shall be construed, interpreted and enforced in
accordance with the internal laws of the United States of America and of the
State of New York, without reference to the choice of law rules of New York.

 

BURDEN AND BENEFIT

 

18.       The Company may assign its rights and delegate its duties and
obligations under this Agreement to any successor in interest, whether by
merger, consolidation, sale of assets, or otherwise. This Agreement shall be
binding whether it is between me and the Company or between me and any successor
or assigns of the company.

 

NO EFFECT ON TERM OF EMPLOYMENT; TERM

 

19.       Nothing in this Agreement prevents or limits my right to terminate my
employment at any time for any reason, and nothing in this Agreement prevents or
limits the Company from terminating my employment at any time for any reason. I
understand and agree that there exist no promises or guarantees of permanent
employment or employment for any specified term by the Company. I acknowledge
and agree that the terms and conditions hereof memorialize the agreement that
has governed my employment by the Company since I was first employed by the
Company, whether as an employee or independent contractor.

 

20.       I agree that injunctive or other equitable relief would be necessary
to remedy any breach of my duties or obligations under this Agreement, and I
waive the posting of a bond by the Company in connection with such relief.

 

ENTIRE AGREEMENT

 

21.       I understand that this Agreement contains the entire agreement and
understanding between the Company and me with respect to the provisions
contained in this Agreement, and that no representations, promises, agreements,
or understandings, written or oral, related thereto which are not contained in
this Agreement will be given any force or effect. No change or modification of
this Agreement will be valid or binding unless it is in writing and signed by
the party against whom the change or modification is sought to be enforced. I
further understand that even if the Company waives or fails to enforce any
provision of this Agreement in one instance that will not constitute a waiver of
any other provisions of this Agreement at this time, or a waiver of that
provision at any other time.

 

30

--------------------------------------------------------------------------------


 

AGREED:

 

 

Diligent Board Member Services, Inc.

 

 

 

 

Employee:

 

 

 

 

 

 

 

By:

/s/ Thomas N. Tartaro

 

By:

/s/ Alex Sodi

Name: Thomas N. Tartaro

Alex Sodi

Date: June 17, 2013

Chief Executive Officer

 

31

--------------------------------------------------------------------------------
